Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry of PCT/US2017/027466, filed 4/13/2017. PCT/US2017/027466 claims priority from provisional application 62322561, filed 04/14/2016.
Information Disclosure Statement
The IDS’s filed on 10/22/2021 and 10/12/2018 have been considered. See the attached PTO 1449 form.
Election/Restrictions
Applicant’s election without traverse of Group V (claims 44-45, 52, 54, 56, 58-59 and 62), CVD as a species of the method of graphene coating, after implanting device into a subject as to when the contacting step occurs and keratoprosthesis as the species of the ocular device in the reply filed on 10/22/2021 is acknowledged.
Upon further search and consideration, the examiner has expanded the election of species and rejoined retinal implant as the species of the ocular device, since the prior art being relied upon teaches retinal implants and the search is coextensive.
Claims 1, 9-10, 12-13, 16-17, 19, 21, 23-24, 26, 32-34, 41, 63, 69 and 70 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

Claims Status
Receipt of Remarks/Amendments filed on 10/22/2021 is acknowledged. Claims 1, 9-10, 12-13, 16-17, 19, 21, 23-24, 26, 32-34, 41, 44-45, 52, 54, 56, 58-59 and 62, 63, 69 and 70 are currently pending. Claims 1, 9-10, 12-13, 16-17, 19, 21, 23-24, 26, 32-34, 41, 63, 69 and 70 have been withdrawn. Claims 
Claim Objections
Claim 45 is objected to because of the following informalities:
In claim 45, “CVD” should not be abbreviated and should be spelled entirely the first time it is used in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 44-45, 52, 56, 58 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molokanova (WO 2015/195483A2; Dec. 23, 2015) (cited in Restriction/Election Office Action).
Molokanova throughout the reference teaches graphene and graphene-related materials for manipulation of cell membrane potential. The reference discloses a device comprising a biocompatible interface for remote manipulation of electrical properties of cell membrane (Claim 1). The biocompatible interface comprises graphene-related materials (G-biointerface) wherein the graphene-. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 44-45, 52, 56, 58, 59 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Molokanova (WO 2015/195483A2; Dec. 23, 2015) (cited in Restriction/Election Office Action) as applied to claims 44-45, 52, 56, 58 and 62 above. 
The teachings of Molokanova have been set forth above.

From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Claims 44-45, 52, 54, 56, 58, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Molokanova (WO 2015/195483A2; Dec. 23, 2015) (cited in Restriction/Election Office Action) as applied to claims 44-45, 52, 56, 58 and 62 above and further in view of Tan (IOVS, Oct. 2015, vol. 56, No. 11). 
The teachings of Molokanova have been set forth above.
Molokanova does not teach wherein the ocular device is a keratoprosthesis and wherein the cell comprises a human corneal limbal cell, a human limbal epithelial stem cell, a human corneal epithelial cell, or a human retinal pigment epithelial cell as recited in instant claims 54 and 62. However, these deficiencies are cured by Tan.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Molokanova to incorporate the teachings of Tan and use the device of Molokanova as a keratoprosthesis device for treatment of corneal blindness as taught by Tan. One would have been motivated to do so because Molokanova teaches its device can be used for treating various ophthalmological disorders and diseases of the eyes (para 0060, claim 36) and, as discussed supra, Tan teaches application of graphene as candidate biomaterial for synthetic keratoprosthesis skirt and that graphene displayed excellent short term biocompability with corneal cells and tissue and this demonstrates that graphene can be developed as a tissue engineering material for use in cornea. Since Molokanova teaches graphene coated device and teaches its use in eye diseases, one skilled in the art looking to treat corneal blindness would have been strongly motivated to use the device of Molokanova as a keratoprosthesis for treating corneal blindness since Tan provides the motivation for the use of graphene in treating corneal blindness. Further, as discussed supra, Molokanova teaches the use of its device in human and Tan teaches using it with corneal cells and thus it would necessarily contact the human corneal epithelial cell. 
From the combined teaching of the cited reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616